Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 14, 2018

The Court of Appeals hereby passes the following order:

A19E0026. MITCHELL v. MITCHELL.

      Upon consideration of appellant’s emergency motion for an extension of time
to file application for discretionary appeal, it is ordered that an extension be granted
in the above-referenced case through and including January 21, 2019.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/14/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.